PER CURIAM.
This is an appeal from a final judgment entered after a bench trial during which the trial court granted a motion for involuntary dismissal against appellant. Appellant alleged and sought to establish the existence of a contract of casualty insurance with the appellee, South Carolina Insurance Company. Upon review of the record we agree that the appellant neither pleaded nor offered proof of a cause of action against the appellee, State No-Fault Insurance Agency, Inc. However, there was evidence presented that the appellant secured a contract of insurance with South Carolina Insurance Company through the agency of State No-Fault; that the contract was cancelled for non-payment of a premium payment; and that State No-Fault, acting with apparent authority to do so, accepted subsequent payment from the appellant and assured her that the contract would be reinstated. Under these circumstances, we believe there was an issue of fact as to whether a valid contract of insurance existed between appellant and appellee, South Carolina Insurance Company. Russell v. Eckert, 195 So.2d 617 (Fla.2d DCA 1967).
Accordingly, the judgment is affirmed as to State No-Fault Insurance Agency, Inc., and reversed for further proceedings in accord herewith as to South Carolina Insurance Company.
DOWNEY, ANSTEAD and DELL, JJ., concur.